DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 12, 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lange et al (US 2018/0233998 A1).
Regarding claim 1, Lange teaches a coil for an electric application, the coil comprising: a winding (1) including a plurality of winding turns (2a-2d, fig 2a) of at least one coil element (5, fig 1a) wound about a winding axis (the axial center axis of segment 1 is the winding axis), wherein the winding (1) comprises a cooling channel (7) extending a length of the winding (1, fig 1a-1b).
Regarding claim 2, Lange teaches a wire winding (1) including a plurality of wire turns (2a-2d) of at least one wire (1) wound about the winding axis (see examiner annotation fig 1a below), wherein the wire winding (1) comprises a cooling channel (7) disposed between adjacent turn segments (2a-2b) of the plurality of wire turns (fig 2a).

    PNG
    media_image1.png
    590
    589
    media_image1.png
    Greyscale

Regarding claim 3, Lange teaches the wire winding (1) is compressed at least partially about the cooling channel (7, fig 1b, para [0016]).
Regarding claim 4, Lange teaches the cooling channel (7) extends at least substantially perpendicular to the winding axis (see annotation fig 1a above).
Regarding claim 5, Lange teaches an outer side of the winding (1) comprises the cooling channel (7, fig 2a).
Regarding claim 6, Lange teaches the cooling channel (7) comprises a channel groove in the outer side of the winding (fig 1b).
Regarding claim 7, Lange teaches the cooling channel (7) is formed between at least two protuberances extending from an outer side of the winding (fig 2a).
Regarding claim 8, Lange teaches the cooling channel (7) is surrounded on all sides by a plurality of winding turns (2a-2d, fig 2a).
Regarding claim 9, Lange teaches a closure (the stator end 8) covering the cooling channel 7, fig 2a).
Regarding claim 10, Lange teaches the cooling channel (7) is configured to face a stator frame (8), and the stator frame (8)  covers and closes the cooling channel (7, fig 2a).
Regarding claim 11, Lange teaches the cooling channel (7) is press-formed into the wire winding (fig 1b).
Regarding claim 12, Lange teaches the cooling channel (7) is formed between two partial windings (2a, 2b) or separate coils (fig 2a).
Regarding claim 14, Lange teaches a coil for an electric application, the coil comprising: a compressed wire winding (1) including a plurality of wire turns (2a-2d) of at least one wire (5) wound about a winding axis (see annotation fig 1a above), wherein the wire winding (1) is compressed at least partially about a cooling channel (7).
Regarding claim 15, Lange teaches the cooling channel (7) is press-formed into the wire winding (5) between adjacent turn segments (2a-2b) of the plurality of wire turns (fig 2a).
Regarding claim 16, Lange teaches the cooling channel (7) comprises a channel groove in an outer side of the wire winding (5) or a partial subwinding (fig 1b).
Regarding claim 17, Lange teaches a method of forming a coil for an electric application, the method comprising: 
winding a wire (2a-2b) about a bobbin element (9, fig 2a) to obtain a wire winding (1);
compressing the wire winding (1) against a shaping element (16, fig 4a), wherein the shaping element forms a channel groove (7) in the wire winding.
Regarding claim 18, Lange teaches the wire winding (1) is compressed at least partially about a cooling channel (7).
Regarding claim 19, Lange teaches inserting the coil (1) into a stator frame (8) with the channel groove (7) facing the stator frame (fig 2a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange in view of Adra (US 2006/0043801 A1).
Regarding claim 13, Lange teaches the claimed invention as set forth in claim 1, except for the added limitation of a manifold disposed over at least one side of the winding, the manifold connected to the cooling channel.
Adra teaches an electric machine having a manifold (70, 72) disposed over at least one side of the winding (54), the manifold (70, 72) connected to the cooling channel (74) to improve maximize heat transfer efficiency (para [0027]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lange’s coil with a manifold disposed over at least one side of the winding, the manifold connected to the cooling channel as taught by Adra.  Doing so would improve maximize heat transfer efficiency (para [0027]).
Regarding claim 20, Lange teaches the claimed invention as set forth in claim 20, Lange further teaches inserting the coil (1) into a stator frame (8).  Lange does not teach molding a manifold over the coil, wherein the manifold is configured to introduce a coolant to the cooling channel.
Adra teaches an electric machine having a manifold (70, 72) configured to introduce a coolant to the cooling channel (74) to improve maximize heat transfer efficiency (para [0027]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lange’s coil method with a manifold over the coil, wherein the manifold is configured to introduce a coolant to the cooling channel as taught by Adra.  Doing so would improve maximize heat transfer efficiency (para [0027]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsuiki et al. (US 10164490 B2) teaches a rotary electric machine according to the present invention, an armature winding includes a plurality of distributed winding bodies that are each produced by winding a single conductor wire that is insulated, that is jointless and continuous, and that has a constant cross-sectional area perpendicular to a longitudinal direction, the conductor wires include first through third coil end portions that link first through fourth rectilinear portions and first through fourth rectilinear portions, and are formed such that radial widths w′ of the first through fourth rectilinear portions are wider than radial widths w of the first through third coil end portions.
Muller et al. (US 2021/0249925 A1) teaches an electrical conductor (1), which is designed as a stranded conductor and comprises a bundle of a plurality of electrically conductive individual wires (3), the individual wires (3) being connected to each other by a cured filler (5) to form a superordinate conductor structure and the conductor (1) having at least one internal coolant channel (9), which runs in a longitudinal direction of the conductor (1) and is sealed fluid-tight from the regions (11) of the stranded conductor that lie further outward, the distance (d) between coolant channel (9) and the closest individual wires (3) of the bundle being at most 1 mm. The invention further relates to an electrical coil device (21) having a conductor (1) of this type and to a method for producing a conductor (1) of this type.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834